We do not consider an appeal upon questions certified to us by the Appellate Division unless the answers to such questions will be decisive of the correctness of the order or judgment appealed from. On this appeal questions have been certified to us involving the power of the court to make the amendments requested by the plaintiff but it appears by the opinion of the Appellate Division that the order of the Special Term was reversed and the motion for amendment denied on the ground that plaintiff had been guilty of laches in making her motion as well as upon other grounds. This question of laches of course has not been certified to us for consideration and could not be considered if it had been. The result, therefore, will be that no matter what our answers may be to the questions certified the respondents will be entitled to have the order in their favor stand on a ground which we cannot consider.
The appeal, therefore, should be dismissed, with costs.
HISCOCK, Ch. J., POUND, McLAUGHLIN, ANDREWS and LEHMAN, JJ., concur; CARDOZO and CRANE, JJ., dissent and vote to reverse.
Appeal dismissed. *Page 587